DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35   § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, 6th paragraph, and claim 9, 4h paragraph, it is unclear if the term “hydrogen-donor solvent” means hydrogen ion-donor solvent or hydrogen gas-donor solvent.

Further, claim 1, 6th paragraph, and claim 9, 4h paragraph, with respect to the limitation "a target pressure of at least about 1 atmosphere,” it is unclear if the target pressure refers to absolute pressure, or pressure relative to the atmosphere.

Regarding claims 2-4, there is no description of the term “recycler” in the specification which makes the claim indefinite.


Claims 2-8 are rejected, because they depend from the rejected claim 1.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a separator” in claim 1, 7th paragraph; and “a recycler” in claims 2-4.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, the term “separator” is interpreted to under 35 U.S.C. 112(f) to be limited to a filter or a decanter as shown in paragraph 0042 of the published application. Further, there is no description of the term “recycler” in the specification.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ingram et al, “The Electrolytic Deposition of Carbon from Fused Carbonates,” Electrochimica Acta, 1966, Vol.11, pages 1629 to 1639 (hereinafter called Ingram), in view of US pre-grant patent publication no.2019/0271088 (hereinafter called Licht), and US pre-grant patent publication no. 2013/0287672 (hereinafter called Chae). 

Regarding claim 1, Ingram discloses a system for producing and purifying carbon and recovering lithium carbonate (see Abstract), the system comprising: an electrolysis reactor configured to produce a solid reaction product by reducing carbonate ions at a cathode in a molten carbonate salt electrolyte, wherein the molten carbonate salt electrolyte comprises lithium carbonate (see Fig. 1; page 1630, last paragraph; and 1631, 1st paragraph). Ingram further discloses that the solid reaction product electrodeposited on the cathode comprises about 3 % of the total deposit, the balance being lithium salts if Li2CO3 was used as the molten electrolyte (see page 1633, 5th paragraph). Since Ingram discloses that carbon dioxide evolves when the solid reaction product is immersed in hydrochloric acid (see page 1633, 5th paragraph), Ingram teaches presence of Li2CO3. Ingram further discloses that the solid reaction product electrodeposited on the cathode comprises oxide ions (see the paragraph spanning pages 1638 and 1639). Thus Ingram teaches that the solid reaction product includes carbon, Li2O, and Li2CO3. 

Ingram further implicitly teaches use of a washer, a filter, and a drier (reads on an evaporation reactor) (see page1633 , 2nd paragraph). However, Ingram does not disclose that the system comprises a grinder and an extraction reactor.

Licht teaches a method of producing and purifying carbon and recovering lithium carbonate from the solid reaction product comprising washing the solid reaction product with water under high CO2 partial pressure, for example 1 bar of CO2 partial pressure. Licht further discloses that the washing solution is then removed to lower pressure, which then separates, by precipitation, Li2CO3 (see last 7 lines of paragraph 0069). Licht thus teaches an extraction vessel configured to hold carbon dioxide, water (reads on a hydrogen-donor solvent), and the filtered solid reaction product therein, wherein the extraction vessel is configured to reach a target pressure of at least about 1 atmosphere while the filtered solid reaction product, carbon dioxide, and hydrogen-donor solvent are held therein, thereby (i) producing lithium bicarbonate from the lithium carbonate, and (ii) forming a mixture comprising purified solid carbon and a solution of (a) the lithium bicarbonate, (b) the carbon dioxide, and (c) water (reads on a hydrogen-donor solvent), wherein the target pressure is a total pressure in the extraction vessel. 
Licht further teaches that the washing solution containing lithium bicarbonate is then removed to lower pressure, which then separates, by precipitation, Li2CO3 (see last 2 lines of paragraph 0069). Licht thus teaches a separator for separating the purified solid carbon from the mixture. Lowering of pressure leads to evaporation of water and carbon dioxide and reconversion of lithium carbonate to lithium bicarbonate. Licht thus also teaches an evaporation reactor configured to evaporate the carbon dioxide and the hydrogen-donor solvent from the solution to provide recovered lithium carbonate.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Ingram by adding an extraction vessel, a separator and an evaporation reactor as taught by Licht. The person with ordinary skill in the art would have been motivated to make this modification, because Licht teaches that the advantage of the modification would be purification of the solid carbon and recovery of the lithium carbonate.

Ingram in view of Licht does not explicitly teach a grinder configured to receive the solid reaction product and grind it into a powdered form.

Chae teaches that for a solid-gas reaction, grinding of a solid reactant increases surface area, and thus enhances the reaction rate of the solid-gas reaction (see paragraph 0028).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Ingram in view of Licht by adding a grinder configured to receive the solid reaction product and grind it into a powdered form.
The person with ordinary skill in the art would have been motivated to make this modification, because Chae teaches that for a solid-gas reaction, grinding of a solid reactant increases surface area, and thus enhances the reaction rate of the solid-gas reaction (see paragraph 0028).

Regarding claim 2, since Licht teaches recovering the lithium carbonate, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified system by recycling the recovered lithium carbonate to the electrolysis reactor. The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that the advantage of the modification would be recovery and better utilization of lithium carbonate.
 
Regarding claim 3, Licht teaches that removing the carbon dioxide from the solution precipitates the recovered lithium carbonate in the hydrogen-donor solvent (see paragraph 0069). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified system by recycling the carbon dioxide removed from the solution from the evaporation reactor to the extraction vessel.
 
Regarding claim 4, Licht teaches removing water from the solution in a drier (reads on an evaporation reactor) (see page1633 , 2nd paragraph). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified system by recycling the water removed from the solution from the evaporation reactor to the extraction vessel. The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that the advantage of the modification would be recovery and better utilization of water.

Regarding claim 5, Ingram further discloses that the cathode comprises gold (a transition metal) (see page 1630, last paragraph).   

Regarding claim 6, Ingram further discloses that the anode comprises gold-palladium (both are transition metals) (see page 1630, last paragraph).   

Regarding claim 7, Licht further teaches that the cathode may include iron (see paragraphs 0009 – 0011, 0043, 0044, 0048, 0049, 0056, and 0074).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified system by substituting gold as taught by Ingram with iron as the cathode. The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that iron is much cheaper than gold. Further, simple substitution of one known element for another to obtain predictable results has been identified by the Supreme Court as a rationale that can support a conclusion of obviousness. The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 9, Ingram discloses a system for producing and purifying carbon and recovering lithium carbonate (see Abstract), the system comprising: an electrolysis reactor configured to produce a solid reaction product by reducing carbonate ions at a cathode in a molten carbonate salt electrolyte, wherein the molten carbonate salt electrolyte comprises lithium carbonate (see Fig. 1; page 1630, last paragraph; and 1631, 1st paragraph). Ingram further discloses that the solid reaction product electrodeposited on the cathode comprises about 3 % of the total deposit, the balance being lithium salts if Li2CO3 was used as the molten electrolyte (see page 1633, 5th paragraph). Since Ingram discloses that carbon dioxide evolves when the solid reaction product is immersed in hydrochloric acid (see page 1633, 5th paragraph), Ingram teaches presence of Li2CO3. Ingram further discloses that the solid reaction product electrodeposited on the cathode comprises oxide ions (see the paragraph spanning pages 1638 and 1639). Thus Ingram teaches that the solid reaction product includes carbon, Li2O, and Li2CO3. 

Ingram further implicitly teaches use of a washer, a filter, and a drier (reads on an evaporation reactor) (see page1633 , 2nd paragraph). However, Ingram does not disclose that the system comprises a grinder and an extraction reactor.

Licht teaches a method of producing and purifying carbon and recovering lithium carbonate from the solid reaction product comprising washing the solid reaction product with water under high CO2 partial pressure, for example 1 bar of CO2 partial pressure. Licht further discloses that the washing solution is then removed to lower pressure, which then separates, by precipitation, Li2CO3 (see last 7 lines of paragraph 0069). Licht thus teaches an extraction vessel configured to hold carbon dioxide, water (reads on a hydrogen-donor solvent), and the filtered solid reaction product therein, wherein the extraction vessel is configured to reach a target pressure of at least about 1 atmosphere while the filtered solid reaction product, carbon dioxide, and hydrogen-donor solvent are held therein, thereby (i) producing lithium bicarbonate from the lithium carbonate, and (ii) forming a mixture comprising purified solid carbon and a solution of (a) the lithium bicarbonate, (b) the carbon dioxide, and (c) water (reads on a hydrogen-donor solvent), wherein the target pressure is a total pressure in the extraction vessel. 
Licht further teaches that the washing solution containing lithium bicarbonate is then removed to lower pressure, which then separates, by precipitation, Li2CO3 (see last 2 lines of paragraph 0069). Licht thus teaches a separator for separating the purified solid carbon from the mixture. Lowering of pressure leads to evaporation of water and carbon dioxide and reconversion of lithium carbonate to lithium bicarbonate. Licht thus also teaches an evaporation reactor configured to evaporate the carbon dioxide and the hydrogen-donor solvent from the solution to provide recovered lithium carbonate.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Ingram by adding an extraction vessel, a separator and an evaporation reactor as taught by Licht. The person with ordinary skill in the art would have been motivated to make this modification, because Licht teaches that the advantage of the modification would be purification of the solid carbon and recovery of the lithium carbonate.

Ingram in view of Licht does not explicitly teach a grinder configured to receive the solid reaction product and grind it into a powdered form.

Chae teaches that for a solid-gas reaction, grinding of a solid reactant increases surface area, and thus enhances the reaction rate of the solid-gas reaction (see paragraph 0028).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Ingram in view of Licht by adding a grinder configured to receive the solid reaction product and grind it into a powdered form.
The person with ordinary skill in the art would have been motivated to make this modification, because Chae teaches that for a solid-gas reaction, grinding of a solid reactant increases surface area, and thus enhances the reaction rate of the solid-gas reaction (see paragraph 0028).

Ingram in view of Licht and Chae does not explicitly teach that the grinder is configured to receive the solid reaction product and grind it into a powdered form having an average particle diameter between about 0.5-5 mm.

As shown above, Chae teaches that particle size of a solid reactant in a solid-gas reaction is a result-effective variable for the reaction rate (see paragraph 0028).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Ingram in view of Licht and Chae by performing routine experimentation to configure the grinder to grind the solid reaction product to a suitable particle size. Generally, modification of a result-effective variable like concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that such modification is critical, i.e.,  the claimed ranges produce new and unexpected results which are different in kind and not merely in degree from results of prior art. The applicant has the burden of proving such criticality. See MPEP 2144.05 II. (B). 	"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 (II)(A)).
	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ingram et al, “The Electrolytic Deposition of Carbon from Fused Carbonates,” Electrochimica Acta, 1966, Vol.11, pages 1629 to 1639 (hereinafter called Ingram), in view of US pre-grant patent publication no.2019/0271088 (hereinafter called Licht), and US pre-grant patent publication no. 2013/0287672 (hereinafter called Chae), as shown for claim 6 above, and further in view of US pre-grant patent publication no. US 2014/0202874 (hereinafter called Elgammal).

Ingram in view of Licht and Chae does not explicitly teach that an anode in the electrolysis reactor comprises stainless steel.

Elgammal teaches that the anode may include stainless steel (see paragraph 0019).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Ingram in view of Licht and Chae by substituting gold-palladium as taught by Ingram with stainless steel as the anode. The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that stainless steel is much cheaper than gold-palladium. Further, simple substitution of one known element for another to obtain predictable results has been identified by the Supreme Court as a rationale that can support a conclusion of obviousness. The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395-97 (2007).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795